Title: John Barnes to Thomas Jefferson, 2 May 1814
From: Barnes, John
To: Jefferson, Thomas


          Dear Sir  Monday 2 oCk PM—2d May 1814,
          since the close of my letter & deposit in the post Office—I waited on the Cashr of Bank of Columbia—for information respecting Subscribing to the loan—he informed me—this being the last day for receiving Offer, & terms—he was then preparing his—anin order to wait on the Secty of the Treasury.—he had two distinct offers to make—viz a 85½ & 88; and lest a further delay might protract the business I did not hesitate to have your Name (as Sole Agents & Atty for Genl Kosciusko)—for $10,000—a 88 for 100—which may possibly be reduced to 85½—
          and hope to be prepared in time for its final Consumation—
          I am Dr Sir most Respectfully your ObedtJohn Barnes,
         